
	
		I
		111th CONGRESS
		1st Session
		H. R. 2983
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Mr. Holt (for
			 himself, Mr. Cohen,
			 Mr. George Miller of California, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require the videotaping or electronic recording of
		  strategic intelligence interrogations of persons in the custody of or under the
		  effective control of the Department of Defense, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Detainee Interrogation Recording
			 Act.
		2.Requirement for
			 videotaping or otherwise electronically recording strategic intelligence
			 interrogations of persons in the custody of or under the effective control of
			 the Department of Defense
			(a)In
			 GeneralIn accordance with the Army Field Manual on Human
			 Intelligence Collector Operations (FM 2–22.3, September 2006), or any successor
			 thereto, and the guidelines developed pursuant to subsection (e), the Secretary
			 of Defense shall take such actions as are necessary to ensure the videotaping
			 or otherwise electronically recording of each strategic intelligence
			 interrogation of any person who is in the custody or under the effective
			 control of the Department of Defense or under detention in a Department of
			 Defense facility.
			(b)Classification
			 of InformationTo protect
			 United States national security, the safety of the individuals conducting or
			 assisting in the conduct of a strategic intelligence interrogation, and the
			 privacy of persons described in subsection (a), the Secretary of Defense shall
			 provide for the appropriate classification of videotapes or other electronic
			 recordings made pursuant to subsection (a). The use of such classified
			 videotapes or other electronic recordings in proceedings conducted under the
			 Detainee Treatment Act of 2005 (title 14 of Public Law 109–163 and title 10 of
			 Public Law 109–148), the Military Commissions Act of 2006 (10 U.S.C. 948 et
			 seq.; Public Law 109–366), or any other provision of law shall be governed by
			 applicable rules, regulations, and law.
			(c)Strategic
			 Intelligence Interrogation DefinedFor purposes of this section,
			 the term strategic intelligence interrogation means an
			 interrogation of a person described in subsection (a) conducted at a
			 theater-level detention facility.
			(d)ExclusionNothing
			 in this section shall be construed as requiring—
				(1)any member of the
			 Armed Forces engaged in direct combat operations to videotape or otherwise
			 electronically record a person described in subsection (a); or
				(2)the videotaping or other electronic
			 recording of tactical questioning, as such term is defined in the Army Field
			 Manual on Human Intelligence Collector Operations (FM 2–22.3, September 2006),
			 or any successor thereto.
				(e)Guidelines for
			 Videotape and other electronic Recordings
				(1)Development of
			 guidelinesThe Secretary of Defense, acting through the Judge
			 Advocates General (as defined in section 801(1) of title 10, United States
			 Code, (Article 1 of the Uniform Code of Military Justice)), shall develop and
			 adopt uniform guidelines designed to ensure that the videotaping or other
			 electronic recording required under subsection (a), at a minimum—
					(A)promotes full
			 compliance with the laws of the United States;
					(B)is maintained for a length of time that
			 serves the interests of justice in cases for which trials are being or may be
			 conducted pursuant to the Detainee Treatment Act of 2005 (title 14 of Public
			 Law 109–163 and title 10 of Public Law 109–148), the Military Commissions Act
			 of 2006 (10 U.S.C. 948 et seq.; Public Law 109–366), or any other provision of
			 law;
					(C)promotes the
			 exploitation of intelligence; and
					(D)ensures the safety of all participants in
			 the interrogations.
					(2)Submittal to
			 congressNot later than 30 days after the date of the enactment
			 of this section, the Secretary of Defense shall submit to the Committees on
			 Armed Services of the Senate and House of Representatives a report containing
			 the guidelines developed under paragraph (1). Such report shall be in an
			 unclassified form but may include a classified annex.
				
